Citation Nr: 1113037	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to March 1969.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which denied the above claim.  Jurisdiction of this matter has since been transferred to that of the RO located in Reno, Nevada.

This matter was previously before the Board in December 2009, at which time it was remanded for additional development.  It is now returned to the Board for appellate review.



FINDING OF FACT

The Veteran's prostate cancer was not manifested during service or within one year of separation from service, and is not causally or etiologically related to service, including exposure to ionizing radiation.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In correspondence dated in February 2003, March 2006,October 2006, July 2007, November 2007, and December 2008 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, the assistance provided included a radiation review pursuant to 38 C.F.R. § 3.311.

The Board notes that the Veteran's service treatment records are unavailable.  Correspondence from the National Personnel Records Center (NPRC) dated in May 2003 shows that an extensive and thorough search revealed that the Veteran's records could not be located.  It was concluded that the records either do not exist, that the NPRC did not have them, or that further efforts to locate them at the NPRC would be futile.  A VA Memorandum dated in January 2008 reiterated the foregoing, and added that the Veteran had been contacted and that he indicated that he did not have any copies of his service treatment records.  A Formal Finding on Unavailability of Service Medical Records was made as of that date.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran contends that he has prostate cancer that is due to radiation he was exposed to during service.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for certain chronic diseases, such as a malignant tumor, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his May 2009 hearing, the Veteran asserted that his prostate cancer is due to radiation he was exposed to during service.  The Veteran has provided substantial medical evidence showing that he developed prostate cancer in 1993.  Thus, the first requirement for service connection has been met.  With respect to the second and third requirements for service connection, there are four methods available to the Veteran to show that his prostate cancer is related to his active service.

First, the Veteran could show that prostate cancer was manifest during service. However, while the Veteran's service treatment records are unavailable for review as indicated above, the Veteran has never asserted that he had symptoms associated with prostate cancer during his period of active service.  His claim is based on the manifestation of the prostate cancer many years after service as a result of radiation exposure during service.  Thus, in-service incurrence of a prostate disorder is not established by the evidence of record.

For certain diseases, a Veteran can establish that cancer was incurred during service by using the chronic disease presumption of 38 C.F.R. §§ 3.307 and 3.309.  Those regulations provide that if a malignant tumor, such as prostate cancer, was manifest to a compensable degree within one year following discharge from active military service, it will be presumed that the condition was incurred during service.  38 C.F.R. §§ 3.307, 3.309.  Here, however, the evidence does not show any manifestation of a urological condition within a year of the Veteran's discharge from service in March 1969; the evidence of record shows that the Veteran was diagnosed with prostate cancer in 1993.

When exposure to ionizing radiation is alleged with respect to prostate cancer, the special presumption provision of 38 C.F.R. § 3.311 is also applicable.  This regulation provides that when a Veteran claims that his in-service exposure to ionizing radiation caused a radiogenic disease, including prostate cancer, and that disease becomes manifest at least five years after service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When the claim is based on radiation exposure not related to atmospheric nuclear weapons testing or the occupation of Hiroshima or Nagasaki, a request will be made for any available records concerning the Veteran's exposure to radiation, including, but not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2)(i).

Here, the service personnel records show that the Veteran was aboard the USS Hassayampa in 1962.  It has also been confirmed that he was a participant of Operation DOMINIC I, conducted at the Pacific Proving Ground in 1962.  In November 2006, the Defense Threat Reduction Agency (DTRA) furnished a radiation dose estimate for the Veteran from such participation, pursuant to 38 C.F.R. § 3.311(a).  The DTRA concluded that the doses of radiation that the Veteran could have received during his participation in Operation DOMINIC I are not more than the following:

External gamma dose:	18.0 rem
External neutron dose:	0.5 rem
Internal committed dose to the prostate (alpha):			4.5 rem
Internal committed dose to the prostate (beta + gamma):	2.0 rem

As the Veteran has a radiogenic disease and exposure to radiation in service, the Board will turn to the question of whether the evidence shows a causal relationship between the radiogenic disease and the in-service exposure.  When it has been determined that: (1) a Veteran has experienced radiation exposure not related to atmospheric nuclear weapons testing or the occupation of Hiroshima or Nagasaki; (2) the Veteran subsequently develops a specified radiogenic disease, such as prostate cancer; and (3) prostate cancer first become manifest five years or more after exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health.  If, after consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c)(1).

38 C.F.R. § 3.311(c)(1) provides that, in obtaining an advisory medical opinion, consideration will be given to the factors specified in § 3.311(e).  38 C.F.R. § 3.311(c)(1)(i) provides that the medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in- service radiation exposure.

Here, as the Veteran was exposed to ionizing radiation and had subsequently developed one of the specified radiogenic diseases five years or more after exposure, his claim was referred to the Under Secretary for Benefits and an opinion from the VA Under Secretary of Health was requested.  In December 2006, the VA Chief Public Health and Environmental Hazards Officer provided instructions to the Director of Compensation and Pension Services as to the appropriate method for screening doses to evaluate prostate cancer compensation claims from Atomic Veterans.  An Administrative Decision - Prostate Cancer, dated in February 2007, shows that following a review of the evidence of record, there was no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service.

In September 2010, the Director of Radiation and Physical Exposures provided an opinion wherein it was noted that the Interactive Radioepidemoiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  This program allows the user to input the particular data for an individual's exposure and disease history, including age of exposure, amount of exposure, length of time between exposure and diagnosis, the type of cancer diagnosed, the area of the body affected, ethnic origin, and other possible sources of exposure.  This program calculated a 99th percentile value for the total probability of causation of 24.93 percent for the Veteran's prostate cancer.  Therefore, the opinion provided was that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in service.

In consideration of this opinion, in October 2010, the Director of the Compensation and Pension Service found that there is no reasonable possibility that the Veteran's prostate cancer resulted from exposure to ionizing radiation in service.

In this regard, the Board renders the foregoing opinions as probative as the VA Public Health and Environmental Hazards Officer has considerable expertise in assessing the effects of public health hazards, including radiation exposure. Additionally, the above findings are assisted by the use of a highly specialized program, the IREP, designed by the NIOSH, an agency with considerable expertise in assessing job site health risks.  The opinion given by the VA Chief Public Health and Environmental Hazards Officer is based upon the review of the Veteran's level of exposure.  Additionally, the opinion explains that the sensitivity of the prostate to radiation carcinogenesis has been found to be relatively low.  Because the opinion of the Public Health and Environmental Hazards Officer is based on detailed facts and data, is the product of reliable principles and methods, and is the result of reliably applying those principles and methods to the facts of the case, the Board finds that this opinion is probative in reviewing the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (2008).  As such, the Board finds that the preponderance of the evidence is against finding that the Veteran's prostate cancer was caused by in-service exposure to ionizing radiation.

Lastly, even where the Veteran is not entitled to service connection under any applicable presumptive provision, service connection for prostate cancer from in-service radiation exposure may also be granted under the general VA compensation entitlement system if the Veteran can otherwise show a causal relationship between the present disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d at 1166-67.  Here, however, the only causal evidence presented is that seeking to show that the Veteran's prostate cancer was caused by exposure to ionizing radiation.  As there is no other evidence of a causal relationship between the Veteran's service and his prostate cancer service connection cannot be granted on the general VA compensation entitlement system.

It is clear from the Veteran's statements and testimony that he sincerely believes his prostate cancer was caused by his radiation exposure during service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe the manifestation of his symptoms, his opinion as to their etiology is outweighed by the competent medical evidence of record.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is no competent medical opinion suggesting a relationship between service and the prostate cancer.  The Veteran is certainly competent to describe that which he experienced, however, any contentions that his prostate cancer is manifested as a result of service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

The application of the doctrine of reasonable doubt does not change the outcome. When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, here, the only evidence in favor of the Veteran's claim is his strong belief that there is a connection between his disability and service.  This evidence must be weighed against the negative opinion of the VA Public Health and Environmental Hazards Officer, which was based on a detailed review of the Veteran's actual history of exposure, a complex statistical analysis that took the particularized facts of the Veteran's history and disease into account, and the medical expertise of the officer.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not applicable.  Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for prostate cancer, claimed as due to exposure to ionizing radiation, is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


